                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DARRYL FULTON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:19-CV-418-BO
JOHN GORSUCH, CLARENCE MORGAN,                         )
and DUKE UNIVERSITY,                                   )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that on October 16, 2020, Defendants
Gorsuch and Morgan were DISMISSED.


IT IS FURTHER ORDERED, AND DECREED that plaintiff’s complaint in this action is
DISMISSED WITHOUT PREJUDICE pursuant to Rule 4(m) of the Federal Rule of Civil
Procedure.


This Judgment Filed and Entered on August 19, 2021, and Copies To:
Darryl Fulton                                                   (Sent to P.O. Box 46016 Raleigh, NC
                                                                27620 via US Mail)
Michael B. Cohen                                                (via CM/ECF electronic notification)
Robert A. Sar                                                   (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
August 19, 2021                                        (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 5:19-cv-00418-BO Document 37 Filed 08/19/21 Page 1 of 1
